Financial Data AT&T Inc. Consolidated Statements of Income Dollars in millions except per share amounts Unaudited Three Months Ended 3/31/2011 3/31/2010 % Chg Operating Revenues Wireless service $ $ % Data % Voice -12.5 % Directory -16.6 % Other % Total Operating Revenues % Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) % Selling, general and administrative % Depreciation and amortization -4.1 % Total Operating Expenses % Operating Income -2.7 % Interest Expense % Equity in Net Income of Affiliates % Other Income (Expense) - Net 59 ) - Income from Continuing Operations Before Income Taxes -2.4 % Income Tax Expense -37.1 % Income from Continuing Operations % Income from Discontinued Operations, net of tax - 2 - Net Income % Less: Net Income Attributable to Noncontrolling Interest ) ) % Net Income Attributable to AT&T $ $ % Basic Earnings Per Share from Continuing Operations Attributable to AT&T $ $ % Basic Earnings Per Share from Discontinued Operations Attributable to AT&T - - - Basic Earnings Per Share Attributable to AT&T $ $ % Weighted Average Common Shares Outstanding (000,000) % Diluted Earnings Per Share from Continuing Operations Attributable to AT&T $ $ % Diluted Earnings Per Share from Discontinued Operations Attributable to AT&T - - - Diluted Earnings Per Share Attributable to AT&T $ $ % Weighted Average Common Shares Outstanding with Dilution (000,000) % Financial Data AT&T Inc. Statements of Segment Income Dollars in millions Unaudited Three Months Ended Wireless 3/31/2011 3/31/2010 % Chg Segment Operating Revenues Service $ $ % Equipment % Total Segment Operating Revenues % Segment Operating Expenses Operations and support % Depreciation and amortization -3.4 % Total Segment Operating Expenses % Segment Operating Income -5.3 % Equity in Net Income (Loss) of Affiliates (4 ) 12 - Segment Income $ $ -5.6 % Segment Operating Income Margin % % Wireline Segment Operating Revenues Data $ $ % Voice -12.5 % Other -7.1 % Total Segment Operating Revenues -3.2 % Segment Operating Expenses Operations and support -2.3 % Depreciation and amortization -3.8 % Total Segment Operating Expenses -2.7 % Segment Operating Income -7.1 % Equity in Net Income of Affiliates - 5 - Segment Income $ $ -7.4 % Segment Operating Income Margin % % Advertising Solutions Segment Operating Revenues $ $ -16.6 % Segment Operating Expenses Operations and support -13.7 % Depreciation and amortization -23.9 % Total Segment Operating Expenses -15.5 % Segment Income $ $ -20.5 % Segment Income Margin % % Other Segment Operating Revenues $ $ -17.8 % Segment Operating Expenses -60.3 % Segment Operating Income (Loss) ) ) % Equity in Net Income of Affiliates % Segment Income (Loss) from Continuing Operations $ $ ) - Financial Data AT&T Inc. Consolidated Balance Sheets Dollars in millions except per share amounts 3/31/11 12/31/10 Unaudited Assets Current Assets Cash and cash equivalents $ $ Accounts receivable - net of allowances for doubtful accounts of $949 and $957 Prepaid expenses Deferred income taxes Other current assets Total current assets Property, Plant and Equipment - Net Goodwill Licenses Customer Lists and Relationships - Net Other Intangible Assets - Net Investments in Equity Affiliates Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Debt maturing within one year $ $ Accounts payable and accrued liabilities Advanced billing and customer deposits Accrued taxes 72 Dividends payable Total current liabilities Long-Term Debt Deferred Credits and Other Noncurrent Liabilities Deferred income taxes Postemployment benefit obligation Other noncurrent liabilities Total deferred credits and other noncurrent liabilities Stockholders' Equity Common stock Additional paid-in capital Retained earnings Treasury stock ) ) Accumulated other comprehensive income Noncontrolling interest Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ Financial Data AT&T Inc. Consolidated Statements of Cash Flows Dollars in millions Unaudited Three months ended March 31, Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Undistributed earnings from investments in equity affiliates ) ) Provision for uncollectible accounts Deferred income tax expense and noncurrent unrecognized tax benefits Net (gain) loss from impairment and sale of investments ) 50 Changes in operating assets and liabilities: Accounts receivable 72 Other current assets ) 92 Accounts payable and accrued liabilities ) ) Net income attributable to noncontrolling interest ) ) Other - net ) ) Total adjustments Net Cash Provided by Operating Activities Investing Activities Construction and capital expenditures Capital expenditures ) ) Interest during construction ) ) Acquisitions, net of cash acquired ) ) Dispositions 11 1 (Purchases) and sales of securities, net ) Other 9 7 Net Cash Used in Investing Activities ) ) Financing Activities Net change in short-term borrowings with original maturities of three months or less ) Repayment of long-term debt ) ) Issuance of treasury shares 18 3 Dividends paid ) ) Other ) Net Cash Used in Financing Activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents beginning of year Cash and Cash Equivalents End of Period $ $ Financial Data AT&T Inc. Supplementary Operating and Financial Data Dollars in millions except per share amounts Unaudited Three Months Ended 3/31/2011 3/31/2010 % Chg Wireless Volumes (000) Total % Postpaid6 % Prepaid6 % Reseller6 % Connected Devices6 % Wireless Net Adds (000) Total % Postpaid6 62 -87.9 % Prepaid6 85 24 - Reseller6 - Connected Devices6 % M&A Activity, Partitioned Customers and Other Adjs. (1 ) 10 Wireless Churn Postpaid Churn6 % % 11 BP Total Churn6 % % 6 BP Other Licensed POPs (000,000) % In-Region Wireline1 Voice Total Wireline Voice Connections -10.4 % Net Change ) ) -0.3 % Broadband Total Wireline Broadband Connections % Net Change -31.4 % Video U-verse % Satellite -11.3 % Total Video Connections % Net Change -5.4 % Consumer Revenue Connections Broadband3 % Video Connections4 % Voice2 -11.8 % Total Consumer Revenue Connections -4.4 % Net Change ) ) -43.2
